Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 2 (system), 12 (method) and 18 (medium),  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 (system), 1 (method) , 19 (medium) of U.S. Patent No. 11121935 B2 
Instant application 17473803 
 US 11121935 B2 

2.  A system, comprising a non-transitory memory storing instructions; 
a processor configured to execute the instructions to cause the system to perform operations comprising: 






receive, via a wireless network connection, an indication of a selection of an application on a display of a device; 
analyze, by a remote server, a user profile and context based on the device associated with the selection; 





















in response to the analyze, determine, user interface elements for display on the user interface of the application in accordance with the context; and 




transmit, via the wireless network connection, instructions for customizing user interface of the application using the user interface elements determined.















Claim 12 
Claim 18
11. A system, comprising: 
a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 

accessing a plurality of profiles, each profile including one or more characteristics common among a plurality of users and associated with one or more elements of a user interface of a mobile application associated with the system; 

determining that the mobile application has been launched on a first mobile device of a first user; 
accessing user data of the first user to determine at least a first profile from the plurality of profiles suitable for the first user, wherein the first profile defines an interest of the first user associated with an operation of the mobile application; determining a past habit of a use of the mobile application by the first user based on the first profile; 
determining a first user segment to which the first user belongs based at least on the user data and the past habit, wherein the first user segment defines the interest of the first user associated with the operation of the mobile application; determining a rule for the first user segment, wherein the rule comprises a parameter of the operation to perform with the mobile application; 
determining a currency used by the first user with the mobile application based on the user data; 
determining regulation data to limit a functionality of the mobile application based on the currency used by the first user with the mobile application and the first user segment; 
removing at least one of the one or more elements specifically for the first user for a display in the user interface based on an action associated with the at least one of the one or more elements taken by the first user and the regulation data; determining a first geographical location associated with a use of the mobile application; 
determining functionalities that are usable within the one or more elements of the mobile application based on the first geographical location; 
determining a display size of each of the one or more elements of the mobile application based on past user interactions with each of the one or more elements of the mobile application and a number of the one or more elements in the mobile application;
 generating a first customized layout commonly shared between the mobile application and a web-based application for the display of the user interface to the first user based on the functionalities and the display size, the first customized layout including at least a first element of the one or more elements associated with the first profile, the past habit, and the rule; and
causing the mobile application on the first mobile device to render the user interface based on the first customized layout.
Claim 1
Claim 19


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of US 11121935 B2 is narrower than and includes all of the features of claim 2 of the present application.  
Claims 12 and 18 recite similar limitations as claim 2 and are likewise rejected.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 2-8, 10-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martinazzi  et al. (Martinazzi) US 2019/0095436 A1.
In regard to claim 2, Martinazzi  disclose  A system, comprising a non-transitory memory storing instructions; ([0020][0135][0095] system, memory) 
a processor configured to execute the instructions to cause the system to perform operations comprising: ([0095] [0135] CPU execute instructions)
receive, via a wireless network connection, an indication of a selection of an application on a display of a device; ([0041][0042] [0052]-[0055][0075] Fig. 1, 2A,2B, media effect system on server 106 receive the selected search term which indicate a search engine application,  user select a search term on the screen of the client device) 
analyze, by a remote server, a user profile and context based on the device associated with the selection; ([0041][0042] [0048][0049] [0056]-[0059] [0066][0067][0075] [0154]determine the user profile and context under which the device is currently being used associated with the selection) 
in response to the analyze, determine, user interface elements for display on the user interface of the application in accordance with the context; ([0030] [0053]-[0054] [0056]-[0059] [0066][0067][0075] [0154] display media effects which include media assets based on the analyze according to the context)  and 
transmit, via the wireless network connection, instructions for customizing user interface of the application using the user interface elements determined. ([0030]-[0032] [0038]-[0041] [0120][0121] provide customized media effect templates that include media assets on the user interface) 
In regard to claim 3, Martinazzi disclose The system of claim 2, the rejection is incorporated herein.
Martinazzi disclose wherein the analyze further includes a behavior of a user associated with the device. ([0025] [0036] [0173] behavior information associated with the device) 
In regard to claim 4, Martinazzi disclose The system of claim 2, the rejection is incorporated herein.
Martinazzi disclose wherein user interface elements include dynamically configured tiles on the user interface. ([0030]-[0034] [0053]-[0054] [0074]-[0076] [0086] Fig. 2B dynamically generated medias displayed on tiles on the user interface) 
In regard to claim 5, Martinazzi disclose The system of claim 4, the rejection is incorporated herein.
Martinazzi disclose wherein the dynamically configured tiles are generated from a plurality of variations based on the user profile. ([0066][0072]-[0076] [0086] [0154] Fig. 2B dynamically generated medias based on user profile) 

In regard to claim 6, Martinazzi disclose The system of claim 2, the rejection is incorporated herein.
Martinazzi disclose wherein the user interface elements are accessed by the application via a call to a web touchpoint. ([0170]-[0173]  request web service to get the media or information objects) 
In regard to claim 7, Martinazzi disclose The system of claim 2, the rejection is incorporated herein.
Martinazzi disclose wherein the user interface elements are defined by segments that provide variations in the display of the user interface elements. (Fig. 2B, [0052]-[0054] [0056]-[0059] [0120][0121] tiles are dynamically generated and displayed based on user context) 
In regard to claim 8, Martinazzi disclose The system of claim 7, the rejection is incorporated herein.
Martinazzi disclose wherein the variations may be shared among a plurality of users. ([0173][0174] [0185] [0195] media or contents displayed can be shared among users)
In regard to claim 10,  Martinazzi disclose A method comprising:  ([0008] method) 
in response to an interaction with a user interface associated with a device; ([0041][0042] [0052]-[0055][0075] Fig. 1, 2A,2B, user select search term which indicate a search engine application,  user select a search term on the screen of the client device)
transmitting, via a wireless connection, a profile and behavior associated with the user of the device; ([0041][0042] [0048][0049] [0056]-[0059] [0066][0067][0075] [0154][0109] determine and transmit the user profile and context under which the device is currently being used associated with the selection) and 
receiving, via a wireless network connection, instructions for customizing the user interface associated with an application on the device, wherein the customizing is determined by analyzing the profile and behavior transmitted to a remote server via the wireless connection. ([0024][0025] [0030] [0053]-[0054] [0056]-[0059] [0066][0067][0075] [0154]-[0156] display media effects which include media assets based on the analyze according to user profile and behavior transmitted to the server)
In regard to claims 11, Martinazzi disclose The method of claim 10, the rejection is incorporated herein.
Martinazzi disclose wherein the analyzing further includes determining user interface elements for display on the user interface associated with the application. ([0030] [0053]-[0054] [0056]-[0059] [0066][0067][0075] [0154] display media effects which include media assets associate with the search application) 
In regard to claims 12-17, claims 12-17 are method claims corresponding to the system claims above 3-8 and, therefore, are rejected for the same reasons set forth in the rejections of claims 3-8.
In regard to claims 18-21, claims 18-21 are medium claims corresponding to the system claims above 2-5 and, therefore, are rejected for the same reasons set forth in the rejections of claims 2-5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Martinazzi  et al. (Martinazzi) US 2019/0095436 A1 in view of Sergunin US 2015/0040026 A1
In regard to claim 9, Martinazzi disclose The system of claim 2, the rejection is incorporated herein.
But Martinazzi fail to explicitly disclose “wherein when the user is a new user, a dedicated segment is assigned and used for determining the user interface elements.”
Sergunin disclose wherein when the user is a new user, a dedicated segment is assigned and used for determining the user interface elements. (Fig. 3, [0026][0030]-[0033] when a new user device is connected, non-customized home page with popular items are generated and displayed)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sergunin’s template generating into Martinazzi’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Sergunin’s template generating from the new user device would help to provide more content display control for the user into Martinazzi’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that generating template based on user information would  help to provide more intuitive ways to interact with the contents displayed and therefore improve user experience using the device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20140089446 A1 	2014-03-27	 Mallikarjunan et al.
ADVANCED CLOUD COMPUTING DEVICE FOR THE CONTROL OF MEDIA, TELEVISION AND COMMUNICATIONS SERVICES
Mallikarjunan et al. disclose The present invention relates generally a system and apparatus for video entertainment. More specifically, embodiments of the present invention provide a system and apparatus for an advanced cloud computing device for the control of media, television and communications services as well as methods related thereto… see abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143